       Case 1:20-cv-00127-LMG Document 68          Filed 08/26/21   Page 1 of 4




                                    Slip Op. 21-111

                  UNITED STATES COURT OF INTERNATIONAL TRADE



POKARNA ENGINEERED STONE LIMITED,

                       Plaintiff,

             v.

UNITED STATES,                                         Before: Leo M. Gordon, Judge

                       Defendant,                      Consol. Court No. 20-00127

             and

CAMBRIA COMPANY LLC,

                       Defendant-Intervenor.


                                      OPINION

[Granting partial judgment pursuant to USCIT Rule 54(b).]

                                                               Dated: August 26, 2021

      Lizbeth R. Levinson, Ronald M. Wisla, and Brittney R. Powell, Fox Rothschild LLP,
of Washington, D.C., for Plaintiff Pokarna Engineered Stone Limited.

       Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, D.C., for Defendant United States. On the
brief were Brian M. Boynton, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Tara K. Hogan, Assistant Director. Of counsel were Vania Wang and
W. Mitch Purdy, Attorneys, U.S. Department of Commerce, Office of Chief Counsel for
Trade Enforcement and Compliance, of Washington, D.C.

       Luke A. Meisner and Roger B. Schagrin, Schagrin Associates, of Washington,
D.C., for Defendant-Intervenor Cambria Company LLC.

      Gordon, Judge: Recently the court issued an opinion denying a challenge to the

final determination made by the U.S. Department of Commerce (“Commerce”) in the

antidumping investigation of certain quartz surface products from India. See Pokarna
        Case 1:20-cv-00127-LMG Document 68            Filed 08/26/21   Page 2 of 4



Consol. Court No. 20-00127                                                           Page 2


Engineered Stone Ltd. v. United States, 45 CIT ___, Slip Op. 21-107 (Aug. 25, 2021)

(“Pokarna”); see also Certain Quartz Surface Products from India, 85 Fed. Reg. 25,391

(Dep’t of Commerce May 1, 2020) (final affirm. determ.) (“Final Determination”), and the

accompanying Issues & Decision Memorandum, A-533-889 (Dep’t of Commerce Apr. 27,

2020), https://enforcement.trade.gov/frn/summary/india/2020-09407-1.pdf (last visited

this date) (“Decision Memorandum”). The court’s opinion focused on the challenge to

Commerce’s decision to include paid sample sales in its calculation of respondents’ U.S.

price that was raised and briefed by Pokarna Engineered Stone Limited (“PESL”).

See Pl.’s Mem. in Supp. of Rule 56.2 Mot. for J. on the Agency R., ECF No. 36; see also

Pl.’s Revised R. 56.2 Mot. for J. on the Agency R., ECF No. 41-1 (“Pl.’s Br.”); Def.’s Resp.

in Opp’n to Pl.’s R. 56.2 Mots. for J. on the Agency R., ECF No. 45; Def-Intervenor’s

Resp. in Opp’n to R. 56.2 Mots. for J. on the Agency R., ECF No. 47; Pl.’s Reply Brief,

ECF No. 53; Scheduling Order, ECF No. 33 (bifurcating briefing in this consolidated action

between issues raised by PESL and M S International, Inc.). Given the court’s decision,

the question is whether the court should enter a partial judgment pursuant to USCIT Rule

54(b), sustaining Commerce’s determination to include PESL’s paid sample sales in its

calculations of U.S. price. For the reasons set forth below, the court will enter a Rule

54(b) partial judgment.
        Case 1:20-cv-00127-LMG Document 68            Filed 08/26/21    Page 3 of 4



Consol. Court No. 20-00127                                                            Page 3


       Rule 54(b) provides in part that:

              [w]hen an action presents more than one claim for relief—
              whether as a claim, counterclaim, cross-claim, or third-party
              claim—or when multiple parties are involved, the court may
              direct entry of a final judgment as to one or more, but fewer
              than all, claims or parties only if the court expressly
              determines that there is no just reason for delay.

USCIT R. 54(b). Rule 54(b) requires finality—“an ultimate disposition of an individual

claim entered in the course of a multiple claims action.” Sears, Roebuck & Co. v. Mackey,

351 U.S. 427, 436 (1956). Additionally, in evaluating whether there is no just reason for

delay, the court examines whether the concern for avoiding piecemeal litigation is

outweighed by considerations favoring immediate entry of judgment. See Timken v.

Regan, 5 CIT 4, 6 (1983).

       Here, PESL’s brief solely challenged Commerce’s decision not to exclude PESL’s

paid U.S. sample sales in the Final Determination. See generally Pl.’s Br. What remains

for adjudication is a challenge by M S International, Inc. (“MSI”), arguing that Commerce

lacked the requisite industry support to proceed with the underlying investigation. See Pl.

MSI’s Mot. for J. on the Agency R., ECF No. 39. As PESL did not raise or join the industry

support challenge, the court’s decision provides “an ultimate disposition” as to PESL’s

challenge to the Final Determination. See Sears, Roebuck & Co., 351 U.S. at 436;

see also Pokarna, Slip Op. 21-107.

       The entry of a Rule 54(b) partial judgment would serve the interests of the parties

and the administration of justice by bringing this issue, and PESL’s role in this litigation,

to a conclusion. Partial judgment would also give PESL the opportunity to immediately

appeal if it so chooses. Moreover, there is no threat of piecemeal judicial review as the
        Case 1:20-cv-00127-LMG Document 68           Filed 08/26/21   Page 4 of 4



Consol. Court No. 20-00127                                                          Page 4


resolution of the remaining issue presented by MSI does not implicate the final disposition

of the challenge raised by PESL to Commerce’s inclusion of paid U.S. sample sales in

the Final Determination. Therefore, the court has no just reason for delay.

       Based on the foregoing, the court will enter partial judgment pursuant to USCIT

Rule 54(b).




                                                                 /s/ Leo M. Gordon
                                                              Judge Leo M. Gordon


Dated: August 26, 2021
       New York, New York
